Case 1:17-cv-02582-DDD-NRN Document 155 Filed 08/03/20 USDC Colorado Page 1 of 5




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

  Case No. 1:17-cv-02582-DDD-NRN
  MAGICALL, INC.,
                 Plaintiff,
  v.
  ADVANCED ENERGY INDUSTRIES, INC.,
  AE SOLAR ENERGY, INC.,
  ADVANCED ENERGY (SHENZHEN) CO., LTD.,
  EAGLERISE ELECTRIC AND ELECTRONIC CO., LTD,
  EAGLERISE E & E USA, INC. (CA);
  EAGLERISE E & E USA, INC. (PA), and
  EAGLERISE POWER SYSTEMS, INC.,
                 Defendants.


   DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE LEVEL 1 RESTRICTED
                              EXHIBITS


          Pursuant to D.C.COLO.LCivR 7.2, Defendants Advanced Energy Industries, Inc., AE

   Solar Energy, Inc., and Advanced Energy (Shenzhen) Co., LTD. (“Defendants”) respectfully move

   this Court for leave to file three Level 1 restricted exhibits. In support of its Motion, Defendants

   state and aver as follows:

          1.      This motion relates to Defendants’ Motion for Leave to Designate One Additional

   Expert (“Underlying Motion”), filed in conjunction with this Motion on July 31, 2020. No ECF

   number has yet been assigned to that Underlying Motion.

          2.      Pursuant to D.C.COLO.LCivR 7.1(a), counsel for Defendants has conferred with

   counsel for Plaintiff regarding the relief requested herein. Plaintiff does not oppose the Level 1

   restriction of the Underlying Motion exhibits detailed below.
Case 1:17-cv-02582-DDD-NRN Document 155 Filed 08/03/20 USDC Colorado Page 2 of 5




          3.      Defendants’ Underlying Motion contains six (6) exhibits, designated Exhibit A

   through Exhibit F. Defendants’ respectfully request that three (3) of these six exhibits, specifically

   Exhibit A, Plaintiff’s Third Supplemental Answers to Defendants’ Second Set of Interrogatories;

   Exhibit B, Dr. Qin Deposition Transcript, p. 54:1-56:23; and, Exhibit F, Mar. 4, 2019 Deposition

   Transcript Excerpt, Joel Wacknov, at 88:18-89:15, be designated as “Restricted Documents, Level

   1” and that access be restricted to the Parties and the Court.

          4.      Exhibits A, B and F, have been filed in conjunction with Defendants’ Underlying

   Motion.

          5.      It is the Parties’ position that Exhibit A contains technical and proprietary

   information provided by Plaintiff in response to written interrogatories of Defendants. The

   information contained therein is subject to the Revised Protective Order filed in this matter (ECF

   Document No. 126), and is confidential.

          6.      It is the Parties’ position that Exhibit B contains technical and proprietary

   information provided by Plaintiff’s 30(b)(6) representative Dan Qin, in response to deposition

   questioning by Defendants. The information contained therein is subject to the Revised Protective

   Order filed in this matter (ECF Document No. 126), and is confidential.

          7.      It is the Parties’ position that Exhibit F contains technical and proprietary

   information provided by Plaintiff’s 30(b)(6) representative Joel Wacknov, in response to

   deposition questioning by Defendants. The information contained therein is subject to the Revised

   Protective Order filed in this matter (ECF Document No. 126), and is confidential.

          8.      Although     “[t]here   is   a   presumption      that   judicial   proceedings    are

   public…documents may be restricted when the public’s right of access is outweighed by interests


                                                     2
Case 1:17-cv-02582-DDD-NRN Document 155 Filed 08/03/20 USDC Colorado Page 3 of 5




   which favor non-disclosure.” Loxo Oncology, Inc. v. Array Biopharma Inc., No. 18-CV-03062-

   PAB-MEH, 2019 WL 5425040, at *1 (D. Colo. Oct. 23, 2019), quoting Pfizer, Inc. v. Teva

   Pharmaceuticals USA, Inc., Nos. 08–1331, 08–2137, 2010 WL 2710566, at *3 (D.N.J. July 7,

   2010) and citing United States v. McVeigh, 119 F.3d 806, 811 (10th Cir. 1997).

          9.      Courts have specifically recognized that the potential danger from releasing

   confidential business information or trade secrets may favor nondisclosure. See Nixon v. Warner

   Commc'ns, Inc., 435 U.S. 589, 598 (1978) (noting that “courts have refused to permit their files to

   serve as ... sources of business information that might harm a litigant’s competitive standing”);

   SBM Site Services, LLC v. Garrett, No. 10–cv–00385–WJM–BNB, 2011 WL 1375117, at *3 (D.

   Colo. Apr. 12, 2011) (“Access properly is denied where court files might serve as a source of

   business information that could harm a litigant’s competitive standing.”); Encyclopedia Brown

   Prods., Ltd. v. Home Box Office, Inc., 26 F. Supp. 2d 606, 612 (S.D.N.Y. 1998) (“Potential damage

   from release of trade secrets is a legitimate basis for sealing documents....”); Randolph v. ADT Sec.

   Servs., Inc., Civil Action No. DKC 09-1790, 2011 WL 3476898, at *11 (D. Md. Aug. 8, 2011)

   (ordering the sealing of “documents relat[ing] to private business information held by ADT,

   including pay structures and other matters”).

          10.     If the Court denies this Motion to Restrict, Defendants respectfully request Exhibits

   A, B and F be deleted from the Court’s ECF document management system and that Defendants

   be permitted to redact and re-file a new version of the Underlying Motion.




                                                    3
Case 1:17-cv-02582-DDD-NRN Document 155 Filed 08/03/20 USDC Colorado Page 4 of 5




        Dated this 3rd day of August, 2020.

                                              s/ Matthew C. Freemann
                                              Darren E. Nadel
                                              Michelle DiCuollo
                                              Matthew Freemann
                                              LITTLER MENDELSON, P.C.
                                              1900 Sixteenth Street, Suite 800
                                              Denver, CO 80202
                                              Phone: 303.629.6200
                                              Fax:    303.629.0200
                                              Email: dnadel@littler.com
                                                      mgomez@littler.com
                                                      mfreemann@littler.com

                                              Attorneys for Defendants Advanced Energy
                                              Industries, Inc., AE Solar Energy, Inc. and Advanced
                                              Energy (Shenzhen) Co., Ltd.




                                                 4
Case 1:17-cv-02582-DDD-NRN Document 155 Filed 08/03/20 USDC Colorado Page 5 of 5




                                     CERTIFICATE OF SERVICE

              I hereby certify that on the 3rd day of August, 2020, I filed and served the foregoing

   UNOPPOSED MOTION FOR LEAVE TO FILE LEVEL 1 RESTRICTED EXHIBITS via

   CM/ECF which will send a copy to the following:

   Michael E. Obermueller
   Emily Anderson
   Winthrop & Weinstine
   Capella Tower
   225 S. Sixth Street, Suite 3500
   Minneapolis, MN 55402-4629
   T: 612.604.6483
   F: 612.604.6883
   eanderson@winthrop.com
   mobermueller@winthrop.com

   Attorneys for MAGicALL, Inc.


                                                     s/ Arlene Aguilar
                                                     Arlene Aguilar




                                                 5
